COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re William Blatty, Jr. and Brooke Humphries

Appellate case number:      01-14-00435-CV

Trial court case number:    2012-39560

Trial court:                129th District Court of Harris County

        On May 29, 2014, relators, William Blatty, Jr. and Brooke Humphries, filed a
petition for writ of mandamus challenging the trial court’s May 12, 2014 order denying
their request for leave to file an amended pleading. The Court requests a response to the
petition for writ of mandamus from the real party in interest. It is ordered that the
response of any interested party, if any, shall be due no later than Friday, June 6, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                  Acting individually      Acting for the Court

Date: May 30, 2014